17 N.Y.3d 916 (2011)
958 N.E.2d 546
934 N.Y.S.2d 368
2011 NY Slip Op 89508
In the Matter of NORTH SYRACUSE CENTRAL SCHOOL DISTRICT, Appellant,
v.
NEW YORK STATE DIVISION OF HUMAN RIGHTS, Respondent.
Motion No: 2011-1148
Court of Appeals of New York.
Submitted October 31, 2011.
Decided November 15, 2011.
Motion by Advocates for Children of New York, Inc., et al. for leave to appear amici curiae on the appeal herein granted only to the extent that the proposed brief is accepted as filed. Two copies of the brief must be served and 19 copies filed within seven days.